Citation Nr: 1311791	
Decision Date: 04/09/13    Archive Date: 04/19/13

DOCKET NO.  07-26 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona



THE ISSUE

Entitlement to an initial rating in excess of 10 percent for bilateral plantar fasciitis. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Counsel

INTRODUCTION

The Veteran served on active duty from July 1982 to July 1985 and from January 1987 to February 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  That decision granted service connection for bilateral plantar fasciitis and assigned a noncompensable evaluation effective from March 1, 2005.  

During the pendency of the appeal, a June 2007 rating decision increased the Veteran's disability evaluation for bilateral plantar fasciitis to 10 percent effective from March 1, 2005.  However, the Board notes that the Veteran has not been granted the maximum evaluation for that disability.  Applicable law mandates that when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded. See AB v. Brown, 6 Vet.App. 35 (1993).  Thus, the issue remains on appeal.

A hearing was held on December 4, 2009, in Phoenix, Arizona, before the undersigned Veterans Law Judge.  A transcript of the hearing testimony is in the claims file.

In January 2010, the Board issued a decision denying the claim for a higher initial evaluation for bilateral plantar fasciitis.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and in a September 2010 Order, the Court vacated the Board's January 2010 decision and remanded the matter for development consistent with the parties' Joint Motion for Remand (Joint Motion).

In December 2010, in order to obtain additional evidence necessitated by the directives of the Joint Motion, the Board remanded the appeal.  Specifically, the Board directed that the Veteran should be scheduled for an additional VA examination.  That development was completed, and the case was subsequently returned to the Board.  However, in August 2012, the Board found that the most recent VA examination report did not contain all of the findings requested in the prior remand.  Therefore, the case remanded again for additional development.  That development was completed in compliance with the August 2012 remand directives, and the case has since been returned to the Board for appellate review.


FINDING OF FACT

The Veteran's plantar fasciitis is not productive of a moderately severe or severe bilateral foot disability.   


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 percent for bilateral plantar fasciitis have not been met. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.20, 4.40-4.46, 4.71a, Diagnostic Codes 5276, 5278, 5284 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

After the evidence has been assembled, the Board is responsible for evaluating the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2012).  Indeed, in Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board notes that it has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the issue adjudicated herein and what the evidence in the claims file shows, or fails to show, with respect to this claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  


I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a)  and 38 C.F.R. § 3.159(b)  require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Nevertheless, the Veteran in this case is challenging the initial evaluation assigned following the grant of service connection for bilateral plantar fasciitis.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Id. at 490-91. See also VAOPGCPREC 8- 2003 (December 22, 2003).  Thus, VA's duty to notify has been satisfied with respect to the issue of entitlement to a higher initial evaluation for his bilateral plantar fasciitis. 

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the claim.  The Veteran has not identified any outstanding records that are relevant to the issue being decided herein.  The Veteran was also provided an opportunity to testify at a hearing before the Board. 

As noted above, this case has been the subject of two remands by the Board.  In December 2010, the Board remanded the case in order to obtain additional evidence necessitated by the directives of the Joint Motion.  In particular, the Board directed that the Veteran be scheduled for an additional VA examination.  

While the Veteran was afforded an additional VA examination in December 2010, the examination report did not contain all of the findings requested by the Board.  Therefore, the case was remanded again for additional development in August 2012.  This remand also requested that the Appeals Management Center (AMC) ensure use of the Veteran's current address. 

Following the Board's August 2012 remand, the Veteran was afforded an additional VA examination in September 2012.  Upon review, this examination complied with the Board's remand instructions, as the examination report contains all findings necessary under the rating criteria.  In addition, the AMC mailed a supplemental statement of the case to the Veteran's correct address in January 2013. Thus, there has been compliance with the Board's remand directives with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance]; see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) [although under Stegall VA is required to comply with remand orders, substantial compliance, not absolute compliance, is required]. 

Moreover, as the Board will discuss in its analysis, the Veteran was provided with VA examinations in December 2005, October 2009, December 2010, and September 2012.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the most recent VA examination obtained in this case is adequate, as it is predicated on a review of the claims file and all pertinent evidence of record as well as on an examination, and fully addresses the rating criteria that are relevant to rating the disability in this case. 

Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined. 38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted. VAOPGCPREC 11- 95. 

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion regarding the issue on appeal has been met. 38 C.F.R. § 3.159(c)(4). 

In addition, the Board has carefully reviewed the Veteran's statements and concludes that he has not identified additional evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim. 

The Board further observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2012).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  He exercised the option of a personal hearing and was afforded one in December 2009 as previously discussed.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  


II.  The September 2010 Joint Motion

In the now vacated January 2010 decision, the Board observed that the Veteran's bilateral plantar fasciitis was rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5276.  It was noted that when an unlisted disease, such as plantar fasciitis, is encountered, it is permissible to rate the disability under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Here, the Veteran's disability was rated as analogous to Diagnostic Code 5276 (flat foot).

In the September 2010 Joint Motion, the parties stated that the Board did not adequately discuss whether any other diagnostic codes were potentially applicable to the Veteran's service-connected plantar fasciitis.  In particular, the parties indicated that the Board did not discuss the applicability of Diagnostic Codes 5278 (claw foot) and 5284 (other foot injuries). 

The Board wishes to make it clear that it is aware of the Court's instructions in Fletcher v. Derwinski, 1 Vet.App. 394, 397 (1991), to the effect that a remand by the Court is not "merely for the purposes of rewriting the opinion so that it will superficially comply with the 'reasons or bases' requirement of 38 U.S.C.A. § 7104(d)(1).  A remand is meant to entail a critical examination of the justification for the decision." The Board's analysis of the Veteran's increased rating claim has been undertaken with that obligation in mind.





III.  Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole- recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found. Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness. DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities. 38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint. 38 C.F.R. § 4.59.

Under Diagnostic Code 5276, a 10 percent disability evaluation is contemplated for moderate unilateral or bilateral flatfoot with the weight-bearing line over or medial to the great toe, inward bowing of the tendo Achilles, pain on manipulation and use of the feet.  A 30 percent disability evaluation is warranted for severe bilateral flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.  A 50 percent evaluation is assigned for pronounced bilateral flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achillis on manipulation, not improved by orthopedic shoes or appliances. See 38 C.F.R. § 4.71a, Diagnostic Code 5278 (2012).

Under Diagnostic Code 5278, acquired claw foot (pes cavus) with all toes tending to dorsiflexion, limitation of dorsiflexion at the ankle to a right angle, shortened plantar fascia, and marked tenderness under the metatarsal heads warrants a 20 percent evaluation if unilateral and a 30 percent rating if bilateral. Claw foot with marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, and marked varus deformity warrants a 30 percent evaluation if unilateral and a 50 percent rating if bilateral. See 38 C.F.R. § 4.71a, Diagnostic Code 5278 (2012).

Under Diagnostic Code 5284 (other foot injuries), a 10 percent rating is assigned for moderate foot injuries, a 20 percent rating is contemplated for moderately severe foot injuries, and a 30 percent rating is warranted for severe foot injuries. With actual loss of use of the foot, a 40 percent rating is assigned. 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2012).

The words "moderate" and "severe" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." See 38 C.F.R. § 4.6 (2012).  The Board observes that 'moderate' is generally defined as "tending toward the mean or average amount or dimension."  See Merriam-Webster's Collegiate Dictionary, 798 (11th 2003).  "Severe" is generally defined as "of a great degree: serious." Id. at 1140. 

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis, and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  
In this case, the Board has considered whether another rating code is "more appropriate" than the one used by the RO, Diagnostic Code 5276.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

As noted above, the Veteran's bilateral foot disability is currently rated under Diagnostic Codes 5299-5276.  When an unlisted disease, injury, or residual is encountered, requiring analogy, the diagnostic code number will be "built-up" as follows.  The first two digits will be selected from that part of the schedule most closely identifying the part, or system, of the body involved.  The last two digits will be "99" for all unlisted conditions. 38 C.F.R. §§ 4.20, 4.27 (2012).  Here, the Veteran's disability has been rated as analogous to Diagnostic Code 5276 (flat foot).  

In the September 2010 Joint Motion, the parties stated that the Board did not adequately discuss why any diagnostic code other than Diagnostic Code 5276 was potentially applicable to the Veteran's claim.  It was specifically noted that the Board "did not discuss the applicability of Diagnostic Code 5278 [claw foot] wherein the criteria include impairment of the plantar fascia or Diagnostic Code 5284 for other injuries of the foot." 

Upon review, the Board finds that application of Diagnostic Code 5278 would not result in an increased rating; therefore, its use is not more favorable to the Veteran.  In this regard, the September 2012 VA examiner indicated that the Veteran's toes were not dorsiflexed, and there was no shortening of the plantar fascia or pain on palpation to the metatarsal heads.  Thus, the Veteran does not meet the criteria for a higher initial evaluation using the rating criteria for clawfoot.  Accordingly, a disability rating in excess of 10 percent is not warranted under Diagnostic Code 5278 (claw foot). 

Nevertheless, upon review, the Board finds that application of Diagnostic Code 5284 (foot injuries, other) is more favorable to the Veteran than the currently assigned Diagnostic Code 5276 (flatfoot, acquired).  Specifically, while the Veteran has been diagnosed with flat feet, the September 2012 VA examiner indicated that a marked deformity, pain on manipulation, or swelling on use were not present, which would be required under Diagnostic Code 5276.  Furthermore, in order to warrant an increased rating under Diagnostic Code 5276, the evidence must show or approximate a "severe" flat foot disability.  On the other hand, Diagnostic Code 5284 only requires a "moderately severe" foot disability in order to warrant an increased rating.  Accordingly, the Board finds that application of Diagnostic Code 5284 would be most favorable to the Veteran.  

The Board has also considered whether rating the Veteran under any alternative diagnostic code would result in a higher or a separate rating, but concludes that none would.  In this regard, the Board notes that Diagnostic Codes 5277 (weak foot); 5279 (Morton's disease); 5280 (hallux valgus); 5281 (hallux rigidus); and 5282 (hammertoe) allow for a maximum schedular rating of 10 percent.  Consequently, he would not be entitled to a higher evaluation under those diagnostic codes.  With respect to Diagnostic Code 5283 (malunion or nonuion of the tarsal or metartasal bones), the record does not indicate that such a disability is present, and the Veteran does not appear to contend otherwise. 

Accordingly, after considering all potential diagnostic codes, the Board concludes that it is most favorable to the Veteran to evaluate his service-connected plantar fasciitis under Diagnostic Code 5284. 


IV.  Analysis

A December 2004 service treatment record documents that the Veteran had been treated for a four to five year history of bilateral plantar fasciitis.  He had reportedly been treated with orthotics, cortisone injections, and night splints.

During a December 2005 VA examination, it was noted that the Veteran had bilateral foot pain that was worse on the left side.  The examiner observed that the Veteran wore orthotic devices and had required cortisone injections in his left foot on multiple occasions.  The Veteran did indicate that the orthotics were fairly effective.  Since its onset in 1996, the course of the Veteran's plantar fasciitis was reported to have been stable.  The Veteran stated that his feet hurt in the morning and that the precipitating/alleviating factors were walking and moving in the morning.  He complained of flareups that occurred weekly or more often but less than once a day.  He was reportedly unable to stand, but had no limitations on walking.  The Veteran stated that his left plantar fasciitis was manifested primarily by tenderness on the plantar surface of the heel whether he was walking, standing, or at rest.  In addition to pain, he reported having fatigability and a lack of endurance, when standing or walking, as well as calluses over the medial insole.  There was no history of swelling, heat, redness, stiffness, spasm, incoordination, or deformity of his toes.  A physical examination revealed that the Veteran demonstrated moderately painful motion and tenderness to palpation over the left plantar foot and heel.  However, there was no evidence of abnormal motion, crepitus, effusion, fatigability of the foot, instability, deformity, malunion or nonunion of the metatarsal joints, masses, muscle atrophy, redness, spasm, heat, weakness, incoordination, or other skin abnormalities.  A MRI from February 2005 had also reportedly shown left Achilles tendonitis.

The December 2005 VA examiner stated that the Veteran's plantar fasciitis had a significant effect on his occupation, particularly with respect to weakness or fatigue and pain.  It mildly affected his activities of daily living, such as his ability to do chores, shop, exercise, drive, or participate in sports and recreation.  His plantar fasciitis had no effect on the Veteran's ability to travel, feed, bathe, dress, or groom himself, or to attend to the wants of nature.

During the October 2009 examination, the Veteran reported that, since its onset, his plantar fasciitis had been intermittent with remissions.  He reported having a partial response to treatment, including elevation, rest, the application of cold, medication, night splints, and stretching.  There was no history of hospitalization or surgery, foot trauma, or foot-related neoplasm.  The Veteran reported a history of bilateral foot pain in the heel and arch as well as stiffness in the Achilles tendon, particularly when standing or walking.  The examiner stated that there was no history of swelling, heat, redness, fatigability, weakness, lack of endurance, or flareups.  It was also noted that he was able to stand between fifteen and thirty minutes and was able to walk one to three miles.  He continued to use orthotic inserts in his shoes with good effect.

On examination in October 2009, there was tenderness to palpation at the plantar heel and plantar fascia insertion bilaterally.  On the left foot, there was tenderness to palpation at the Achilles tendon insertion as well as a painful lump at the plantar fascia.  The Veteran's gait was normal with no evidence of abnormal weight bearing, painful motion, swelling, instability, weakness, muscle atrophy, or abnormal weight bearing.  There was also no evidence of hammertoes, hallux valgus or rigidus, vascular foot abnormality, pes cavus, malunion or nonunion of the metatarsal bones, flat foot, or other foot deformity.  X-rays of the feet revealed slight right hallux valgus deformity, a slight right calcaneal spur formation with an adjacent curvilinear soft tissue calcification.  In addition, there was a prominent left calcaneal spur formation.

The October 2009 VA examiner noted that the plantar fasciitis did not have any significant effects on the performance of his job as a project manager.  He had reportedly lost one week of time at work due to disability other than his plantar fasciitis.  The plantar fasciitis caused severe impairment in his ability to participate in sports, a moderate level of impairment to his ability to exercise, and a mild level of impairment in his ability to participate in recreation.  His plantar fasciitis did not impair his ability to perform chores, shop, drive, travel, feed, bathe, dress, or groom himself, or to attend to the wants of nature.

In support of his claim, the Veteran submitted a September 2010 statement from P.A.K., DPM.  (initials used to protect privacy).  In this statement, Dr. P.A.K. reported that the Veteran experiences pain with the first step out of bed and that this disability will get worse after "a lot of activity."  He had worn through his old orthotics.  It was noted that a physical examination revealed a decreased arch height, but full muscle strength.  There was also pain with palpation to the medical tubercle of the calcaneus left foot.  

Private treatment records from Dr. P.A.K. dated in September 2010 and October 2010 similarly document that the Veteran experiences pain in his left heel, which is worse after a lot of activity.  A physical examination also revealed mild swelling and pain on palpation.  He was diagnosed with plantar fasciitis and tarsal tunnel syndrome. 

In a November 2010 letter, Dr. P.A.K. described the Veteran's treatment for plantar warts.  Specifically, this letter stated that the Veteran was treated on November 4, 2010, for pain in his heel as well as plantar warts.  He was placed in a Cam Walker and Unna boot and given instructions to rest, ice and elevate the area.  The letter indicates that the Veteran's foot was feeling better four days later and that his warts were doing better.  On November 22, 2010, it was reported that the Veteran still had a lump on the back of his heel, but that it did not hurt.  Notably, this letter does not describe the Veteran's service-connected plantar fasciitis symptoms.

The Veteran was afforded an additional VA examination in December 2010 during which he reported that his disability had become progressively worse and was not responding well to his current treatment.  Rest, elevation, heat, cold, and medication provided partial relief of the Veteran's symptoms.  The Veteran reported that he experiences pain in the plantar heel and arch of his feet while standing and walking.  He indicated that he was able to stand for 15-30 minutes and walk more than a quarter mile, but not more than a mile.  It was noted that his custom foot orthotics provided fair relief of his symptoms.   A physical examination revealed tenderness, but no painful motion, swelling, instability, weakness, or abnormal weight bearing of the Veteran's feet.  There was no malalignment, pronation, or muscle atrophy.  The Veteran's toes were straight, and there was no limitation of motion in the Veteran's ankle or marked tenderness under the metatarsal heads.  A normal gait was demonstrated. 

The December 2010 VA examiner noted that the Veteran's plantar fasciitis did not have any significant effects on his occupation.  The Veteran's disability did prevent him from participating in sports and caused a severe impairment in his ability to exercise, a mild impairment in his ability to perform chores, go shopping, and engage in recreation.  His plantar fasciitis did not impair his ability to travel, feed, bathe, dress, or groom himself, or to attend to the wants of nature.

During a September 2012 VA examination, the Veteran reported that he wears orthotics, night splints, and dyna splint with minimal relief.  He described having pain with the "first step in [the] morning," with standing after prolonged sitting, and with prolonged weight bearing activities.  He stated that his disability limited his walking to a quarter mile and standing for 15 minutes.  A physical examination revealed "pain on palpation to [the] bilateral medial calcaneal tubercle, medial and central band of the plantar fascia from proximal insertion to mid arch and Achilles insertion."  The examiner noted "mild edema" in the Veteran's left Achilles tendon and "mild hyperkeratosis to the medial hallux and 1st metatarsophalangeal joint bilaterally."  He had dorsiflexion of the right ankle left ankle joint to zero degrees without pain and to 5 degrees with three repetitions without pain.  Left and right ankle plantar flexion was 45 degrees without pain and 45 degrees with three repetitions, also without pain.  It was noted that the Veteran's decreased dorsiflexion was due to a tight gastrocnemius muscle and not due to ankylosis of the ankle joint.  During the pes planus portion of the examination, the Veteran was observed to have pain on use of his feet, but no indication of swelling on use.  He was noted to have a "mild collapse" of his arch, and the examiner noted that his symptoms were relieved by orthotics. 

After conducting a physical examination and reviewing the Veteran's claims file, the September 2012 VA examiner stated that the Veteran's foot limitation was "moderate" without loss of use of either foot.  The examiner acknowledged that the Veteran experiences pain and fatigue in his feet due to walking and standing, but there was no incoordination or muscle weakness due to his disability.  In describing the functional impact of the Veteran's disability, the examiner stated that the Veteran experienced decreased mobility and pain. 

Based on the evidence of record, the Board finds that a disability rating in excess of 10 percent is not warranted at any time during the appeal period.  As described above, the Veteran's foot disability has been manifested primarily by pain and tenderness.  The record indicates that his primary functional impairment is a limitation in the distance he can walk and length of time he can stand due to pain.  While a limited range of motion in his ankles has been demonstrated, the Veteran has maintained a normal gait throughout the appeal period.  Moreover, while the Veteran has complained that his orthotics provide minimal relief, the VA examination reports consistently indicate that his symptoms are relieved by orthotics, and the Veteran told the October 2009 VA examiner his plantar fasciitis was intermittent with remissions.  Moreover, despite considering the history and examination findings, the September 2012 VA examiner characterized the disability as only being moderate.  Thus, the preponderance of the evidence weighs against a finding that there is a moderately-severe foot disability. 

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased evaluation for the Veteran's service-connected bilateral plantar fasciitis is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 10 percent rating, and no higher.  In this regard, the Board observes that the Veteran has complained of pain on numerous occasions.  However, the effect of the pain is contemplated in the currently assigned 10 percent disability evaluation under Diagnostic Codes 5299-5276.  Indeed, the RO specifically contemplated the Veteran's daily pain and tenderness in its assignment of the 10 percent disability evaluation in the June 2007 rating decision.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  In fact, the Veteran was able to perform repetitive motion testing without pain during the September 2012 VA examination, and it did not cause any additional functional impairment.  Pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss. Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).  Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim for an increased evaluation for his bilateral plantar fasciitis.


V.  Extraschedular Considerations

Under Floyd v. Brown, 9 Vet.App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance. See also VAOPGCPREC 6-96.  However, the Board can address the matter of referral of a disability to appropriate VA officials for such consideration.

According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2012).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards. See Fanning v. Brown, 4 Vet.App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet.App. 111 (2008) aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. 

First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, which is primarily manifested by pain, the limitation in the distance he can walk, and the length of time he can stand due to pain.  As discussed above, there are higher ratings available under multiple diagnostic codes, but the Veteran's disability is not productive of such manifestations.  In fact, Diagnostic 5284 is broad, as it considers all symptomatology and whether such manifestations result in moderate, moderately severe, or severe disability.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected bilateral plantar fasciitis under the provisions of 38 C.F.R. § 3.321(b)(1)  have not been met. Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to an initial disability rating in excess of 10 percent for bilateral plantar fasciitis is denied. 



____________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


